 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN PATTERSON,                                No. 2:18-cv-3175 MCE DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    FRANKLIN VILLA ESTATES
      HOMEOWNERS ASSOCIATION AKA
15    MORRISON CREEK ESTATES
      HOMEOWNERS ASSOCIATION.
16

17                       Defendant.
18

19          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

20   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

21          On October 15, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on plaintiff and which contained notice to plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days after service of the findings

24   and recommendations. ECF No. 9. The fourteen-day period has expired, and plaintiff has not

25   filed any objections to the findings and recommendations.

26          The Court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis.

28   ////
                                                       1
 1              Accordingly, IT IS HEREBY ORDERED that:

 2              1. The findings and recommendations filed October 15, 2019 (ECF No. 9) are ADOPTED

 3   in full;

 4              2. Plaintiff’s December 10, 2018 application to proceed in forma pauperis (ECF No. 2) is

 5   DENIED;

 6              3. Plaintiff’s May 2, 2019 amended complaint (ECF No. 6) is DISMISSED without leave

 7   to amend; and

 8              4. The Clerk of the Court is directed to close the case.

 9              IT IS SO ORDERED.

10   Dated: February 4, 2020

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25   \patterson3175.jo

26
27

28
                                                           2
